       Case 3:21-cv-02450-WHO Document 27 Filed 05/27/21 Page 1 of 7




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
   Yury Kapgan (Bar No. 218366)
 2  yurykapgan@quinnemanuel.com
 3 Patrick Schmidt (Bar No. 274777)
    patrickschmidt@quinnemanuel.com
 4 865 South Figueroa Street, 10th Floor
   Los Angeles, California 90017
 5 Telephone:    (213) 443-3000
   Facsimile:    (213) 443-3100
 6

 7 Michael F. LaFond (Bar No. 303131)
     michaellafond@quinnemanuel.com
 8 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065
 9 Telephone:    (650) 801-5000
10 Facsimile:    (650) 801-5100

11 Attorneys for Plaintiff Wisk Aero LLC

12

13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
15                                   SAN FRANCISCO DIVISION
16

17 WISK AERO LLC,                                     CASE NO. 5:21-cv-02450-WHO

18                Plaintiff,                          PLAINTIFF WISK AERO LLC’S
19                                                    OPPOSITION TO DEFENDANT’S
           vs.                                        MOTION TO ENLARGE TIME TO
20                                                    RESPOND TO PLAINTIFF’S MOTION
     ARCHER AVIATION INC.,                            FOR PRELIMINARY INJUNCTION
21
                  Defendant.
22

23

24

25

26

27

28

                                                                               Case No. 5:21-cv-02450-WHO
                                 PLAINTIFF WISK’S OPPOSITION TO DEFENDANT ARCHER’S MOTION TO ENLARGE TIME
          Case 3:21-cv-02450-WHO Document 27 Filed 05/27/21 Page 2 of 7




 1   I.      PRELIMINARY STATEMENT
 2           Plaintiff Wisk Aero LLC (“Wisk”) has filed a motion for a preliminary injunction, backed
 3 by competent testimony and documentary evidence demonstrating that it has suffered, and will

 4 continue to suffer, imminent, immediate, irreparable harm if Defendant Archer Aviation Inc.

 5 (“Archer”) is not promptly enjoined from using trade secrets misappropriated from Wisk. See Dkt.

 6 16. Archer seeks a month’s delay with its present motion, allegedly because Wisk’s “[m]otion lacks

 7 any evidence that any harm will occur if Archer’s request for an extension is granted.” That

 8 assertion is demonstrably false in light of Wisk’s extensive evidentiary submissions demonstrating

 9 two distinct forms of irreparable harm. First, as two of Wisk’s expert witnesses have declared,

10 Archer has gained an unfair “head start” on its aircraft development by misappropriating Wisk’s

11 trade secrets—a form of irreparable harm that will only grow as Archer continues to exploit Wisk’s

12 intellectual property without permission. Second, Archer’s planned future hiring and planned

13 merger with another company threaten to further widely disseminate Wisk’s trade secrets,

14 potentially destroying them outright through public disclosure—another form of spiraling

15 irreparable harm.

16           As outlined in its preliminary injunction motion, Wisk moved expeditiously once it had a
17 proper basis to assert its trade secret claims, after Archer released materials in February 2021

18 revealing its use of Wisk’s highly confidential trade secrets, announcing that it would be going

19 public, and discussing publicly its reliance on Wisk’s development efforts. There was no “15

20 month” delay as Archer claims. Wisk could not have filed a complaint against Archer let alone

21 sought a preliminary injunction prior to Archer’s recent disclosures. Indeed, prior to February 2021,

22 Archer kept details about the aircraft it copied from Wisk under wraps, leaving Wisk few options

23 beyond reporting the theft of thousands of confidential files by its former employee to the authorities

24 (a theft the FBI and DOJ are currently investigating, along with Archer itself).

25           In addition to failing to address Wisk’s evidence of harm and prejudice, Archer also failed

26 to meaningfully meet and confer. Archer ignored this District’s local rules that require an actual

27 conversation (by telephone or otherwise), and instead sent a series of emails to Wisk that refused to

28 compromise (despite Wisk offering multiple compromises) in a fashion clearly designed to “check

                                                       -1-                      Case No. 5:21-cv-02450-WHO
                                  PLAINTIFF WISK’S OPPOSITION TO DEFENDANT ARCHER’S MOTION TO ENLARGE TIME
         Case 3:21-cv-02450-WHO Document 27 Filed 05/27/21 Page 3 of 7




 1 the box” before getting this motion on file. In short, Archer’s request for a month of delay has no

 2 basis, will prejudice Wisk and cause further irreparable harm, and should be denied.

 3 II.       ARCHER DID NOT REASONABLY MEET AND CONFER
 4           Before reaching the merits, Archer’s motion for an extension of time should be denied for

 5 failure to properly meet and confer. In this District, “[t]he mere sending of a written, electronic, or

 6 voice-mail communication … does not satisfy a requirement to ‘meet and confer’ or to ‘confer.’”

 7 N.D. Cal. Civil L.R. 1-5(n). Instead, the parties are required to speak directly, in person or by

 8 telephone (id.) and failure to do so is reason alone to deny a motion to enlarge time. See, e.g., Las

 9 Virgenes Mun. Water Dist.-Triunfo Sanitation Dist. v. McCarthy, 2014 WL 5297806, at *2 (N.D.

10 Cal. Oct. 15, 2014) (denying motion to enlarge time where “Plaintiff concedes that it did not meet

11 and confer”).1 Here, the “meet and confer” only took place over email. See Dkt. 25-2. That is

12 grounds to deny the motion.

13           Wisk does not raise this issue as a procedural “gotcha,” but out of genuine concern that
14 Archer did not even attempt to compromise in good faith before filing its motion. Archer requested

15 a unilateral 30-day extension, with one-way discovery, just before 6:00 PM on a Sunday evening.

16 Dkt. 25-2 at 7-8. Wisk responded by offering Archer a one-week extension for its opposition brief,

17 with Wisk getting a one-week extension for its reply brief. This was a reasonable compromise,

18 because it would have provided time for both sides to conduct limited depositions of the relevant

19 declarants, but would still allow the parties to hold the current July 7 hearing date. Archer rejected

20 this proposal out-of-hand and attempted to end the meet and confer. Id. at 5-7.       Only after Wisk

21 noted that Archer improperly refused to engage in any negotiation did Archer make another offer

22 (id. at 3-5), but even then only reduced its prior demand from 30 days to 28 days. Id. at 3-4

23 (requesting extension from June 2 to June 30). Wisk attempted to compromise further, but Archer

24 simply filed this motion. Id. Although the merits also warrant denial of Archer’s motion, the failure

25 to reasonably meet and confer itself is enough to deny postponement of the existing hearing date.

26

27       1
          N.D. Cal. Civil L.R. 6-3(a) requires the moving party to first attempt “to obtain a stipulation
   to the time change”; and this District has explained that requiring a party to “attempt to obtain a
28 stipulation” implies a meet and confer requirement. See EPL Holdings, LLC v. Apple Inc., 2013
   WL 2181584, at *7 (N.D. Cal. May 20, 2013).
                                                    -2-                        Case No. 5:21-cv-02450-WHO
                                  PLAINTIFF WISK’S OPPOSITION TO DEFENDANT ARCHER’S MOTION TO ENLARGE TIME
       Case 3:21-cv-02450-WHO Document 27 Filed 05/27/21 Page 4 of 7




 1 III.     WISK WILL BE PREJUDICED AND HARMED BY DELAY
 2          Contrary to Archer’s argument, Wisk has presented extensive evidence of both ongoing and
 3 imminent irreparable harm if its motion for a preliminary injunction is not promptly adjudicated.

 4 See Dkt. 16 at 21-22. Two of Wisk’s credentialed experts, Dr. Gandhi and Dr. Collins, have

 5 submitted testimony explaining that Archer has gained an unfair “head start” through its theft of

 6 Wisk’s trade secrets. See Dkt. 16-1 (“Declaration of Dr. Collins”) ¶¶ 30-31; Dkt. 16-4 (“Declaration

 7 of Dr. Gandhi”) ¶¶ 23-32; Netlist Inc v. Diablo Techs. Inc., 2015 WL 153724, at *8 (N.D. Cal. Jan.

 8 12, 2015) (finding an illicit “head start” constituted irreparable harm, and granting preliminary

 9 injunction). By contrast, Archer provides no explanation whatsoever—let alone any evidence—

10 demonstrating why Drs. Collins and Gandhi are wrong, or why harm to Wisk will not continue

11 during Archer’s proposed month-long delay.

12          Wisk has also presented evidence that its trade secrets are at risk of further dissemination as
13 Archer plows ahead with further aircraft development, widespread hiring and a forthcoming merger

14 to become a public company.          See Dkt. 16 at 22; see also Dkt. 16-20 (Archer’s merger
15 announcement).      Archer’s threat to continue disseminating Wisk’s trade secrets constitutes
16 imminent irreparable harm that will only be exacerbated by delay. See WeRide Corp. v. Kun Huang,

17 379 F. Supp. 3d 834, 853 (N.D. Cal. 2019) (plan “to hire 100 engineers” constituted a risk of

18 imminent irreparable harm via dissemination of trade secrets). Archer does not argue nor present

19 any evidence demonstrating that it has stopped (or even slowed) its hiring or its merger plans. To

20 the contrary, following this lawsuit, Archer told the press it “is moving forward with its business

21 plans, including the development, certification and production of its proprietary aircraft.” See

22 Kapgan Decl. Ex. A (highlighting Archer’s public comments in a Bloomberg News article).

23 Archer’s intent to continue “business as usual” demonstrates why any delay harms Wisk.

24   IV.    ARCHER MISREPRESENTS THE RELEVANT TIMELINE AND PRESENTS NO
25          JUSTIFICATION FOR MORE DELAY
26          Wisk moved for a preliminary injunction shortly after learning of Archer’s misappropriation.

27 Wisk’s expert, Dr. Gandhi, has testified that it was not feasible for Wisk to determine whether

28 Archer was using its trade secrets until after Archer released its February 10, 2021 investor

                                                       -3-                      Case No. 5:21-cv-02450-WHO
                                  PLAINTIFF WISK’S OPPOSITION TO DEFENDANT ARCHER’S MOTION TO ENLARGE TIME
       Case 3:21-cv-02450-WHO Document 27 Filed 05/27/21 Page 5 of 7




 1 presentation. See Dkt. 16-4 (“Declaration of Dr. Gandhi”) ¶¶ 74-75; see also Dkt. 16-3 (February

 2 10, 2021 Archer investor presentation). After seeing that presentation, and hearing Archer’s co-

 3 founders candidly acknowledge in multiple interviews that they were relying on a decade’s worth

 4 of development done by Wisk, Wisk filed this lawsuit last month, see Dkt. 1, and moved for a

 5 preliminary injunction last week. Dkt. 16. Courts routinely recognize that similar time periods do

 6 not constitute “undue delay.” See, e.g. Alacritech, Inc. v. Microsoft Corp., 2005 WL 850729, at *7

 7 (N.D. Cal. Apr. 12, 2005) (three months to file preliminary injunction was not “undue delay”).

 8          Archer presents no argument or evidence rebutting Dr. Gandhi’s conclusions. For example,

 9 Archer does not contend—nor could it—that it released the sort of detailed information found in its

10 February 2021 investor presentation before that time. This is critical, because “[a]lleging mere

11 possession of trade secrets is not enough to survive a 12(b)(6) motion.” Be In, Inc. v. Google Inc.,

12 2013 WL 5568706, at *3 (N.D. Cal. Oct. 9, 2013) (quoting Pellerin v. Honeywell Int'l, Inc., 877 F.

13 Supp. 2d 983, 989 (S.D. Cal. 2012)). Thus, a prerequisite to Wisk filing suit was evidence that a

14 former employee not only possessed, but also had disclosed Wisk’s trade secrets to Archer. Id.

15          Archer ignores this fundamental facet of trade secret law, and instead argues that Wisk

16 should have filed suit “more than 15 months” ago, based on Jing Xue’s file theft alone—Wisk’s

17 former employee whom Archer recruited. Mot. 3. But theft by Xue does not itself demonstrate

18 misappropriation by Archer; and Wisk took prompt action against Xue by reporting his theft to the

19 authorities. Dkt. 16-29 (“Declaration of Caryn Nightengale”) ¶ 18. For these reasons, Archer’s

20 assertion of undue delay is meritless.

21          As for Archer’s complaint that Wisk “filed no application for a temporary restraining order,”

22 that is both puzzling and irrelevant under this District’s case law. As set forth in Federal Rule of

23 Civil Procedure 65, the difference between a temporary restraining order and a preliminary

24 injunction is simply whether there is notice to the opposing party. Fang v. Merrill Lynch, Pierce,

25 Fenner & Smith, Inc., 2016 WL 9275454, at *1 (N.D. Cal. Nov. 10, 2016). Thus, a temporary

26 restraining order—i.e., a preliminary injunction without notice—is primarily appropriate in

27 circumstances where notice may lead to the defendant “conceal[ing]” or “destroying evidence.”

28 See, e.g., Cisco Sys., Inc. v. Shenzhen Usource Tech. Co., 2020 WL 5199434, at *6 (N.D. Cal. Aug.

                                                      -4-                      Case No. 5:21-cv-02450-WHO
                                 PLAINTIFF WISK’S OPPOSITION TO DEFENDANT ARCHER’S MOTION TO ENLARGE TIME
          Case 3:21-cv-02450-WHO Document 27 Filed 05/27/21 Page 6 of 7




 1 17, 2020). So Archer’s complaint that Wisk failed to seek a temporary restraining order is really

 2 nothing more than a complaint that Wisk failed to argue Archer would destroy or conceal evidence.

 3 That is a non-sequitur, and in any event no grounds to grant Archer’s requested month-long delay.

 4           It also bears noting that Archer is attempting to “have its cake and eat it too.” Archer asserts

 5 that Wisk sent “accusatory letters” to Archer “more than one year ago” including “specific

 6 allegations of wrongful conduct by Jing Xue” (see Mot. 3; Dkt. 25-1 ¶ 2), but never explains why it

 7 did not begin its own investigation at that time. In other words, if Archer was aware of Wisk’s

 8 accusations against Xue in April 2020, then Archer has had an entire year to investigate Xue’s

 9 actions, and there should be no need for more delay. Similarly, Archer received Wisk’s complaint

10 more than a month ago, and should already have its investigation well underway. Archer’s failure

11 to promptly investigate is not grounds for delay.

12           Finally, Archer’s cited authorities are inapposite. In Lilith Games (Shanghai) Co. v. uCool,

13 Inc., 2015 WL 3523405 (N.D. Cal. June 4, 2015), the defendant filed a concurrent request for

14 expedited discovery, including specific discovery requests. Id. at *3-4. Here, however, Archer has

15 presented no discovery requests, and has not formally sought expedited discovery. As for Wangson

16 Biotechnology Grp., Inc. v. Tan Tan Trading Co., 2008 WL 4534268 (N.D. Cal. Oct. 6, 2008), in

17 that case the court had already “denied a temporary restraining order,” and it was unclear whether

18 one of the defendants had been served at all. Id. at *2. By contrast, Wisk’s motion for preliminary

19 relief has yet to be heard, and Archer has been served; more delay is not appropriate.

20   V.      CONCLUSION
21           For the foregoing reasons, the Court should deny Archer’s request to delay adjudication of

22 Wisk’s motion for preliminary injunction, and the parties should proceed to the July 7 hearing on

23 the current record.2

24

25   2
       In the event the Court is inclined to grant a 30-day extension and/or move the July 7 hearing
   while Archer continues to threaten further dissemination and use of Wisk’s trade secrets with its
26 aircraft development, widespread additional hiring and its forthcoming merger, so as not to waste
   any time the Court should also authorize Wisk to conduct expedited discovery, including the
27 opportunity to obtain relevant technical documentation, conduct a forensic inspection of Archer’s
   electronic data storage systems and media, and conduct depositions (without prejudice to later
28 depositions) of relevant witnesses. Archer can hardly complain about such discovery, given its
   insistence that such a lengthy extension is necessary to complete the record.
                                                     -5-                      Case No. 5:21-cv-02450-WHO
                                   PLAINTIFF WISK’S OPPOSITION TO DEFENDANT ARCHER’S MOTION TO ENLARGE TIME
      Case 3:21-cv-02450-WHO Document 27 Filed 05/27/21 Page 7 of 7




 1 DATED: May 27, 2021                Respectfully submitted,

 2                                    QUINN EMANUEL URQUHART & SULLIVAN, LLP
 3

 4                                      By /s/ Yury Kapgan
                                          Yury Kapgan
 5                                        Patrick Schmidt
                                          Michael LaFond
 6

 7                                    Attorneys for Plaintiff Wisk Aero LLC

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              -6-                      Case No. 5:21-cv-02450-WHO
                         PLAINTIFF WISK’S OPPOSITION TO DEFENDANT ARCHER’S MOTION TO ENLARGE TIME
